Citation Nr: 9908840	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture left olecranon, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which granted 
service connection for status post open reduction internal 
fixation, fracture of the left olecranon , for which a 
noncompensable evaluation was assigned; and denied service 
connection for diabetes mellitus, paresthesia of the right 
hand and toes secondary to diabetes, degenerative arthritis 
of the knees bilaterally, and exogenous obesity.  In January 
1995, a Notice of Disagreement as to all of the issues 
addressed in the August 1994 rating action was filed.  A 
Statement of the Case was issued in January 1995.  In a 
substantive appeal filed in June 1995, the veteran withdrew 
his appeal as to all of the issues addressed in the August 
1994 rating action except for the issue of entitlement to an 
increased evaluation for the service connected left elbow 
disability, for which he requested a compensable evaluation.  

The Board notes that by rating action of August 1998, a 10 
percent evaluation was granted for the left elbow disability 
as evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5305 
[muscle injuries, Group V].  Under that Diagnostic Code, a 
maximum evaluation of 30 percent is potentially assignable 
for the non-dominant side, as is the case here.  In January 
1999, the Diagnostic Code was changed to 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 [impairment of ulna].  Under that 
Diagnostic Code, a maximum of 30 percent may potentially be 
assigned for impairment of a minor extremity.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Since an evaluation in excess 
of 10 percent is potentially assignable for the disability of 
the left elbow, the claim remains in appellate status before 
the Board.

The record also reflects that in January 1998, the veteran 
raised the issue of entitlement to service connection for 
limited motion of the left arm, hand and fingers, claimed as 
secondary to the service connected left elbow disability.  
That claim was denied in an August 1998 rating action.  A 
Notice of Disagreement with the August 1998 rating action was 
filed in August 1998.  A Statement of the Case was issued in 
January 1999.  To this point a substantive appeal as to this 
issue has not been received.  That issue is not therefore in 
appellate status and will not be addressed by the Board 
herein.

In August 1998, the veteran also indicated that he had 
sustained bone and nerve damage of the left upper extremity.  
By rating action of January 1999, the RO established service 
connection for an ulnar nerve injury secondary to the service 
connected left elbow disability and assigned a 10 percent 
disability rating.  The veteran has not to this point filed a 
Notice of Disagreement.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  
Accordingly, this issue is not currently in appellate status 
and will not be addressed by the Board herein.


FINDINGS OF FACT

1.  The veteran's service-connected left elbow disability is 
productive of loss of muscle substance, soft flabby muscles, 
abnormal contraction, and loss of strength compared with the 
corresponding muscles of the uninjured side.

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for status post 
fracture left olecranon have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.56, 4.73, Diagnostic Code 
5305 (1998).

2.  An extraschedular disability rating is not warranted for 
the veteran's left elbow disability. 38 C.F.R. § 3.321(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  See 
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating. 
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 
Therefore, VA has a duty to assist the veteran with the 
development of evidence to support his claim. 38 U.S.C.A. § 
5107(a). In this regard, the Board is satisfied that all 
relevant facts have been developed, and the duty to assist 
the veteran has been fulfilled.


Factual Background

The veteran's service medical records show that in October 
1959 he sustained a simple fracture of the left olecranon 
which required hospitalization during which he underwent open 
reduction and internal fixation with pins and Kirschner 
wires.  Due to the fracture the veteran was hospitalized from 
October 1959 until late February 1960, the records showed 
that the wires and pins were removed in January 1960.  
Records dated in March 1960 reflected that the veteran had 
done well and that the fractured had healed satisfactorily; 
however, he complained of weakness, pain and the inability to 
grasp objects.  Physical examination revealed atrophy and 
limitation of motion.  A record dated in May 1960 revealed 
that the veteran had full range of motion, but that he 
experienced discomfort with lifting heavy objects and popping 
and clicking noises of the left elbow.  Upon separation 
examination conducted in August 1960, clinical evaluation of 
the upper extremities was normal.  Scars of the left elbow 
and right forearm were noted.  

The veteran filed his original claim of entitlement to 
service connection for a left elbow disability in March 1994.  
In April 1994, VA medical records dated in 1992 and 1993 were 
received for the record; however, the records were negative 
for complaints, findings, treatment or for a diagnosis of a 
left elbow disability.  

A VA examination was conducted in June 1994.  The veteran did 
not complain of left elbow problems at that time.  
Examination revealed that the elbows could be flexed and 
extended without problem.  X-ray films of the left elbow were 
normal.  By rating action of August 1994, service connection 
was established for status post open reduction internal 
fixation, fracture of the left olecranon, for which a 
noncompensable evaluation was assigned under Diagnostic Code 
5299-5206.

The veteran presented testimony at a hearing held at the RO 
in June 1995.  The veteran testified that the disability of 
his left elbow had affected his driving, and stated that he 
experienced pain of the elbow at some positions, including 
when bent.  The veteran testified that post-service he had 
been employed in construction and as a mechanic.  He stated 
that he had been self-employed until 1992.  He indicated that 
in the last couple of years his left arm symptomatology had 
gotten worse, particularly with respect to movement.  He also 
testified that his grip had weakened.  He testified that 
during the last two years he had received medical advice 
regarding his left elbow disability. 

A VA examination of the joints was conducted in July 1995.  
The medical history referred to the in-service fracture of 
the left olecranon which occurred in 1959 and to an injury to 
the left shoulder which occurred in approximately 1987 or 
1988 which required surgery for internal fixation of the left 
shoulder.  It was noted that the veteran had never fully 
regained movement of the left shoulder.  The veteran 
complained of increasing pain and loss of motion of the left 
shoulder as well as aching and loss of motion of the left 
elbow.  Objective evaluation revealed that the right arm was 
1/2 larger in circumference than the left, and that the forearm 
circumference was equal.  A "U" or "C" shaped scar of the 
left olecranon measuring 3 inches long was present which was 
described as fine, thin, and non-tender.  The left elbow had 
full range of active and passive flexion and extension as 
well as pronation and supination.  There was no pain to 
palpation of the left elbow nor was there any visible 
deformity.  Range of motion testing of the left shoulder 
revealed limitation of motion.  

Following the July 1995 VA examination, the examiner 
concluded that the veteran had a history of a left olecranon 
fracture in 1959 but that current evaluation had revealed 
full range of motion and X-ray films taken previously had 
revealed there was no current left elbow pathology.  The 
examiner opined that the veteran's current left upper 
extremity pathology was related to the left shoulder fracture 
sustained 8 years ago with limitation of motion.

In a RO hearing officer's decision/Supplemental Statement of 
the Case issued in July 1995, a compensable evaluation for 
status post open reduction internal fixation, fracture left 
elbow was denied.  

Subsequently, in February 1997, VA medical records dated in 
1995 and 1996 were received.  These records included an entry 
dated in November 1996 at which time the veteran complained 
of pain of the left elbow.  Complaints of left shoulder pain 
were shown in records dated in November 1996 and December 
1996.  An entry dated in December 1996 reflects that the 
veteran was employed part-time working for his son-in-law.

A VA examination of the joints was conducted in February 
1998.  The veteran complained of pain with marked limitation 
of range of motion of range of motion of the left elbow with 
weak grip, flabby muscles of the biceps due to lack of 
exercise as well as weak grip of the left hand.  The examiner 
also noted that in approximately 1992 or 1993 the veteran 
fell from a 30 foot ladder, fracturing and dislocating the 
left shoulder.  Physical examination revealed that the grip 
of the left hand was weaker than the right; 3/5 on the left 
side and 5/5 on the right side.  It was noted that the 
veteran was right handed.  A scar of arthrotomy was evident 
on the left shoulder and it was noted that range of motion of 
the left shoulder was markedly restricted to 30 degrees of 
flexion due to pain, abduction of 90 degrees, and external 
and internal rotation of 35 degrees of pain.  Range of motion 
testing of the left elbow revealed extension of -10 degrees 
due to pain and -20 degrees with pain, flexion of 130 degrees 
with pain, 120 degrees without, forearm pronation of 70 
degrees with pain and 60 degrees without and supination of 45 
degrees with pain and 40 degrees without.  

The February 1998 VA examination findings also revealed 
biceps and forearm measurements of the right and left biceps 
and forearm were the same, with flabby muscles on the left 
side compared to the right.  There was no biceps strong 
muscle noted.  On flexion of the left elbow the biceps was 
not contracting like the right one, no tenderness was noted.  
The elbow joint was tender ulnarly and medially. Repeated 
range of motion of the left elbow and forearm showed 
weakness, fatigue and pain with limitation of range of 
motion.  Flare-ups were noted on weather changes and with 
activity of the left elbow and left shoulder joint area.  As 
for the weakness, the veteran complained of soreness and pain 
of the left upper extremity which was attributed to both the 
left shoulder and left elbow disabilities.  The examiner also 
noted that the left elbow seemed to have traumatic arthritis.  
However, X-ray films revealed no evidence of arthritis.  A 
diagnosis of residual fracture with open reduction and 
internal fixation of the left elbow joint with limitation of 
motion, weakness of grip and flabby muscles, biceps and 
forearm secondary to marked limitation of range of motion 
with limited use.  

In July 1998 the VA examiner provide clarification of the 
February 1998 VA examination findings, explaining that the 
flabby muscles of the biceps and weak grip were due to the 
left elbow condition, and that the muscle affected was Group 
V.  He also explained that the veteran had subjective 
symptoms of arthritis, but that there were no objective 
findings of such.  

By rating action of August 1998, the RO granted a 10 percent 
evaluation for status post open reduction internal fixation, 
fracture left elbow under 38 C.F.R. § 4.73, Diagnostic Code 
5305.  

A VA examination was conducted in October 1998.  At that time 
the veteran complained of difficulty holding and lifting with 
his left arm.  He also complained of numbness of the feet due 
to diabetes, but denied numbness, tingling, or paresthesia in 
the left upper extremities.  The report indicated that the 
disorder of the left arm made the veteran unable to lift 
things or open jars with his left upper extremities due to 
diminished use of that extremity.  Examination revealed that 
the veteran was unable to flex his left upper extremity and 
was unable to extend his left upper extremity anteriorly.  He 
had approximately 4/5 strength throughout the extremity.  The 
examination was noted to be somewhat limited due to lack of 
range of motion of the left shoulder.  Deep tendon reflexes 
were decreased throughout.  Pinprick sensation was intact to 
his upper extremity.  Limited finger-nose-finger coordination 
on the left side was noted due to lack of range of motion on 
the left side.  The impression was limited strength in the 
left upper extremity mostly due to the left shoulder injury 
and resulting in limited range of motion of the shoulder.  
Electromyography (EMG) and nerve conduction studies were 
recommended.

EMG and nerve conduction studies of the left upper 
extremities were under taken in December 1998.  The results 
of such studies revealed abnormalities which were most 
consistent with (1) focal demyelinating injury involving the 
motor fibers of the left ulnar nerve at the level of the left 
elbow; (2) neurogenic injury involving the sensory fibers of 
the median and ulnar nerves and a demyelinating injury 
involving the motor fibers of the left median nerve distal to 
the elbow, and (3) possible injury to the upper trunk of the 
left brachoplexis.

By rating action of January 1999, the RO granted service 
connection for an ulnar nerve injury, for which a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  The service-connected left elbow disability was 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5211.

Relevant Law and Regulations

Increased disability ratings - general

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. §§ 4.1, 4.41.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App.55 (1994).  

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment. 38 C.F.R. § 4.10. Disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  38 
C.F.R. § 4.40. Consideration is to be given to whether there 
is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Specific rating criteria

Under the VA Schedule for Rating Disabilities, when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely-related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  38 
C.F.R. § 4.20.  When the regulations do not provide 
diagnostic codes for specific disorders, the VA must evaluate 
those conditions under codes for similar disorders or codes 
that may provide a general description that may encompass 
many ailments.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

A review of the record reflects that when the veteran's left 
elbow disability was initially granted by rating action of 
August 1994, a noncompensable evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5206, pertaining to 
limitation of flexion of the forearm.  Under Diagnostic Code 
5206, a noncompensable evaluation is assigned for flexion 
limited to 110 degrees, a 10 percent evaluation is assigned 
for flexion limited to 100 degrees, and a 20 percent 
evaluation is assigned for flexion limited to 90 degrees.  

In an August 1998 rating decision, the veteran's left elbow 
disability was rated as a muscle injury of the flexor muscles 
of the elbow under 38 C.F.R. § 4.73, Diagnostic Code 5305.  
As the veteran is right-handed, the affected arm, the left 
arm, is his minor extremity.  The disability was evaluated as 
10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5305.  For the minor extremity, slight damage warrants a zero 
percent evaluation.  A 10 percent evaluation is warranted for 
moderate damage, a 20 percent evaluation is warranted for 
moderately severe damage, and a 30 percent evaluation is 
warranted for severe damage.  

Also potentially applicable to evaluation of the veteran's 
disability are 38 C.F.R. §§ 4.50, 4.51, 4.53, 4.54, 4.56 and 
4.72 (1997), pertinent to the effects of muscle injuries and 
setting out principle factors and symptoms such as weakness, 
undue fatigue-pain, incoordination, muscular fusing or 
scarring and joint involvement.  Other related regulations 
regarding the effects of missiles and shrapnel and shell 
fragment wounds do not apply to the veteran's case.

In the most recent rating action, in January 1999, the 
veteran's disability, characterized as residuals of a 
fracture of the left olecranon, is currently assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5211.  Under Diagnostic Code 5211, pertaining to ulnar 
impairment, malunion of the ulna with bad alignment, 
involving either the major or minor extremity, is rated as 10 
percent disabling.  Nonunion in the lower half of the ulna or 
nonunion in the upper half with false movement but without 
loss of bone substance or deformity, when affecting the minor 
extremity, will be rated 20 percent. 

Also potentially applicable to the claim is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5207, pertaining to limitation of 
extension of the forearm.  Under that Diagnostic Code, a 
noncompensable evaluation is assigned for extension limited 
to 45 degrees, a 10 percent evaluation is assigned for 
extension limited to 60 degrees, and a 20 percent evaluation 
is assigned for extension limited to 75 degrees. 

Additional considerations - rating muscle injuries

The Board notes that the VA Schedule for Rating Disabilities 
has been revised with respect to the ratings applicable to 
muscle injuries, effective July 3, 1997.  62 Fed.Reg. No. 
106, 30235-30240 (June 3, 1997) (codified at 38 C.F.R. §§ 
4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 
4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed.Reg. No. 
106, 30235-30237 (June 3, 1997).

38 C.F.R. § 4.56 is now as follows: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria which are to his advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, as 
stated, no substantive changes were made to 38 C.F.R. § 4.56.  
Moreover, a review of the new regulations indicates that no 
substantive change was made to Diagnostic Code 5305, which 
still provides for a maximum 30 percent rating for a severe 
injury to Muscle Group V of the minor extremity.  No other 
changes relevant to the present appeal are reflected by the 
new regulations.  62 Fed. Reg. 30235-30240, June 3, 1997.  As 
the ratings applicable to this case have not undergone a 
substantive change, the lack of notice to the veteran of the 
change in the regulations or RO consideration of the claim 
under both the old and new criteria would not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Standard of proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

As described above, the veteran's service-connected residuals 
of a fracture of the left elbow is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5211, pertaining to ulnar impairment.  The Board observes 
that this is the third Diagnostic Code which has been applied 
to the veteran's service-connected left elbow disability 
since service connection was granted in 1994.
A separate disability rating of 10 percent was assigned for 
ulnar nerve injury, secondary to the service-connected left 
elbow fracture residuals, in the January 1999 RO rating 
decision.  This was based on neurological deficits of the 
veteran's left upper extremity which had been identified by 
examiners.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board believes that the currently assigned Diagnostic 
Code, 5211, does not most accurately reflect the nature of 
the veteran's disability, which affects the veteran's left 
upper extremity muscles.  The Board also notes that the most 
recent clinical findings made upon VA examination conducted 
in February 1998 did not reflect symptomatology consistent 
with criteria required for rating the disability under either 
Diagnostic Code 5206 or 5207, governing limitation of flexion 
of the forearm and limitation of extension of the forearm, 
respectively.  Accordingly, in the judgment of the Board 
Diagnostic Codes 5211, 5206 and 5207 are not the most 
appropriate for rating purposes.

The Board has carefully reviewed the VA Schedule for Rating 
Disabilities and believes, based on the facts of this case, 
that despite the fact that the veteran's injury did not 
involve any missile or other foreign object penetrating the 
muscle in question,  38 C.F.R. § 4.73, Diagnostic Code 5305, 
for muscle injury of Muscle Group V, flexor muscles of the 
elbow, is the most appropriate code for rating the veteran's 
condition.  See Butts v. Brown, 5 Vet. App. 532, 537-540 
(1993).

Pursuant to the criteria for rating muscle injuries, as 
outlined above, the service medical records revealed that the 
veteran sustained a simple fracture of the left olecranon in 
October 1959, which required open reduction and internal 
fixation with two Kirschner wires.  The history of the 
veteran's condition during service showed that he was 
hospitalized for 117 days due to the fracture.  Post-
hospitalization, the evidence showed that the fracture was 
healing well, but that the veteran had complaints of 
limitation of motion, weakness, pain and an inability to 
grasp objects.  Objective findings revealed atrophy and 
limitation of motion.  Accordingly, at least three of the 
cardinal signs and symptoms of muscle disability, loss of 
power, weakness, and lowered threshold of fatigue-pain were 
reported by the veteran and/or objectively shown following 
the injury.

The most recent evidence concerning the veteran's service-
connected disability consists of the report of a VA 
examination dated in February 1998 and the addendum dated in 
July 1998.  Upon VA examination conducted in February 1998, 
the veteran complained of pain with marked limitation of 
range of motion of motion of the left elbow with weak grip, 
flabby muscles of the biceps due to lack of exercise as well 
as weak grip of the left hand.  The clinical findings 
corroborated such complaints.  Physical examination revealed 
that the grip of the left hand was weaker than the right; 3/5 
on the left side and 5/5 on the right side.  The February 
1998 VA examination findings also revealed biceps and forearm 
measurements of the right and left biceps and forearm were 
the same, with flabby muscles on the left side compared to 
the right.  There was no biceps strong muscle noted.  On 
flexion of the left elbow, the biceps was not contracting 
like the right one.  The elbow joint was described as tender 
ulnarly and medially.  Repeated range of motion of the left 
elbow and forearm showed weakness, fatigue and pain with 
limitation of range of motion.  In July 1998 the VA examiner 
provided clarification of the February 1998 VA examination 
findings, explaining that the flabby muscles of the biceps 
and weak grip were due to the left elbow condition, and that 
the muscle affected was Group V.

The Board believes that the clinical evidence most nearly 
comports with the criteria described for a severe muscle 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5305, 
taking into consideration 38 C.F.R. § 4.56.  The clinical 
findings in order for a muscle injury to be characterized as 
severe require that palpation reveal loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction, and that 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.

In this case, the clinical findings did show indications of 
loss of muscle substance, as well as soft flabby muscles.  
The evidence revealed that the muscles of the left elbow 
performed abnormally in contraction.  Tests of strength, 
endurance, and coordinated movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function, as demonstrated by finding including 
weakness of grip and lack of a biceps strong muscle on the 
left side.

The disability picture presented is most nearly reflective of 
severe disability. The assignment of a 30 percent disability 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5305 is 
therefore warranted.  This is the highest schedular 
evaluation permitted for the non-dominant side under 
Diagnostic Code 5305.  The Court held in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.

Separate ratings

The Board has also considered the issue of whether any 
separate disability evaluation is warranted in this case.  
The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities. 38 C.F.R. § 4.14 (1996).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

As described above, the veteran has already been assigned a 
separate 10 percent evaluation for an ulnar nerve injury 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  

In this case, the Board has identified the potential to 
warrant a separate evaluation based on scarring.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 (1998) 
pertain to scars.  A 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration 
under Diagnostic Code 7803.  Diagnostic Code 7804 provides 
that a 10 percent disability evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  Diagnostic Code 7805 otherwise provides that 
a rating for scars is based upon the limitation of function 
of the affected part. 

In this case, upon VA examination conducted in July 1995 the 
examiner noted the presence of a "U" or "C" shaped scar of 
the left olecranon which was described as fine, thin, and 
nontender.  The scar was not identified upon VA examination 
conducted in 1998.  Moreover, the evidence does not reflect 
that the veteran has complained of symptomatology related to 
the scar or that the scar is superficial or poorly nourished, 
productive of tenderness and pain, or has resulted in 
limitation of motion.  Accordingly, there is no competent 
evidence that the veteran's scar of the left elbow results 
warrants assignment of a separate disability evaluation under 
38 C.F.R. § 4.14.

The Board further notes that arthritis of the left elbow 
joint, although suspected, has not been identified by X-rays 
taken in connection with the February 1998 VA examination.  
Thus, a separate disability rating for arthritis is not in 
order.

Extraschedular rating

The RO, in a Supplemental Statement of the Case dated in 
August 1998, concluded that an extraschedular evaluation was 
not warranted for the veteran's left elbow disability.  The 
Court has held that the question of an extraschedular rating 
is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1998).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no indication or record that the veteran has 
difficulty maintaining employment or lost a job due to his 
service-connected left elbow disability.  The evidence also 
fails to show that his service-connected left elbow 
disability has produced marked interference with employment.  
The record does not demonstrate that the veteran has been 
hospitalized for treatment of his left elbow disability at 
any time following service.  With respect to employability, 
the veteran testified at a hearing held at the RO in 1995 
that he was self-employed until 1992.  VA medical records 
also indicated that as in December 1996 he was working part-
time for his son-in-law.  The veteran has not evidenced an 
interference with his employment of a level to warrant 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (1998).  

The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture. See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

In conclusion, the Board has determined that the criteria for 
the grant of a 30 percent evaluation for status post fracture 
left olecranon have been met, and that the appeal is granted 
to that extent.  


ORDER

A disability evaluation of 30 percent for status post 
fracture left olecranon is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
   The olecranon is the point of the elbow.  See Schafrath v. Derwinski, 1 Vet. App. 589, 590 (1991).
- 21 -


- 1 -


